Citation Nr: 1535755	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  06-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

 
THE ISSUE

Entitlement to service connection for familial polyposis.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to November 1972, from April 1973 to April 1975, and from September 1975 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).  

A February 2009 Board decision denied entitlement to service connection for familial polyposis.  The Veteran appealed that decision to the United States Court of Appeals for Veteran's claims and in a September 2009 order, the Court granted a Joint Motion for Remand, vacating that portion of the Board's February 2009 decision and remanded the issue to the Board for action consistent with the Joint Motion.  Following additional development, an October 2014 Board decision again denied entitlement to service connection for familial polyposis.  The Veteran appealed that decision to the Court and in an April 2015 order, the Court granted a Joint Motion, vacating the October 2014 decision regarding entitlement to service connection for familial polyposis and remanded the issue to the Board for action consistent with the Joint Motion.


REMAND

Based on the April 2015 Joint Motion, the Board finds that additional development is required before the claim on appeal is decided. 

At the outset, the Board notes that in the September 2009 and April 2015 Joint Motions, the Court indicated that the Board's analysis of the presumption of soundness was inadequate.  Upon review of the evidence of record, the Board finds that the issue presented in this appeal is not whether the Veteran was sound upon entry into active service, but whether his diagnosed familial polyposis is a congenital disease or defect, and if so, whether service connection is warranted for a congenital condition.  Tangentially, the Board acknowledges that there is no evidence to indicate that the Veteran was not sound upon entry, although his enlistment examination is not associated with the record.  However, the Veteran's separation examination is silent for any complaints or diagnosis related to familial polyposis and that disability was not diagnosed until 1991, many years following separation from active service.

The Board notes that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  The terms disease and defects must be interpreted as being mutually exclusive.  The term disease is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  The term defects means structural or inherent abnormalities or conditions that are more or less stationary in nature.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990). 

In this case, the Veteran was provided with VA examinations in May 2012 and September 2013.  The May 2012 VA examiner indicated an opinion that the Veteran's familial polyposis was a disease, as opposed to a defect, as he was the first person in his family to be diagnosed with familial polyposis.  However, the same examiner opined in September 2013 that the familial polyposis was in fact a genetic defect, based on the presence of the disease in several family members.  According to the April 2015 Joint motion, these opinions are inadequate and the evidence is in conflict as to whether the Veteran's condition is a disease or defect.  As this distinction is important with respect to the service connection claim, the Board finds that it is necessary to remand for a new VA examination. 

Finally, attempts to identify and obtain current treatment records should also be made before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims files.

2.  Then, forward the claims file to a VA examiner with sufficient expertise, who has not yet examined the Veteran or provided an opinion on this matter, to determine the nature of familial polyposis.  The examiner must review the claims files and must note that review in the report.  The rationale for all opinions expressed must be provided.  Based upon a thorough review of the record, the examiner should make a determination as to whether the identified familial polyposis is a disease, a defect, or the result of an injury.  In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should consider that the term disease is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  The term defect is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  An examination should only be scheduled if it the examiner determines that the medical evidence of record is insufficient to provide the requested opinions.  Once all diagnoses have been identified and characterized as a disease, defect, or the result of an injury, the examiner should address the following: 

a) Is the current familial polyposis the result of a congenital disease, OR a disability resulting from injury only, OR a congenital defect?

b)  If determined to be a congenital disease, or a disability resulting from injury only, is it at least as likely as not (50 percent or greater probability) that familial polyposis was incurred in or aggravated by active service.  In discussing incurrence and aggravation, the examiner should address the January 2006 VA opinion that indicates the Veteran likely had rectal polyps during active service.

c)  If familial polyposis is determined to be a defect, is it at least as likely as not (50 percent or greater probability) that the Veteran developed superimposed gastrointestinal pathology as a result of active service?

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

